This is an appeal by the plaintiff from an order denying plaintiff’s motion for summary judgment. The action is in replevin. The answer of the defendant pleads an affirmative defense. The right to possession was under an oral agreement extending and renewing any prior written agreement. The answer of the defendant denies that the plaintiff is the owner of one four hundred-foot radiation steam boiler which it seeks to recover in this action and claims that the defendant is the owner. The court at Special Term held that there was a question of fact as to whether any oral agreement as claimed was made and refused to find such agreement voided under the Statute of Frauds as not to be performed within one year. An examination of the record shows that questions of fact are involved which required a trial to determine. Order affirmed, with fifty dollars costs." All concur.